TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-18-00690-CV


                                   In re James Earl Johnson


                      ORIGINAL PROCEEDING FROM BELL COUNTY



                                           ORDER


PER CURIAM

               Relator James Earl Johnson has filed a petition for writ of mandamus and a

motion for stay pending mandamus. See Tex. R. App. P. 52.1, 52.10(a). We grant the motion in

part and temporarily stay, pending further order of this Court, the trial court’s October 11, 2018

order that (1) Johnson produce unredacted bank records by noon on October 25, 2018; (2) real

party in interest Sofia Pargo does not need to produce her bank records or financial information;

and (3) Johnson shall pay attorney’s fees in the amount of $400, plus interest. See id.

R. 52.10(b). We do not stay any other trial-court deadlines or proceedings. The Court orders the

real party in interest Pargo to file a response to the petition for writ of mandamus on or before

November 5, 2018.

               It is ordered on October 25, 2018.



Before Chief Justice Rose, Justices Field and Toth